                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

TRENTON REYNOLDS,

                 Plaintiff,                                 7:18CV3064

    vs.
                                                                  ORDER
WESTERN SUGAR COOPERATIVE,

                 Defendant.


    After conferring with counsel,


    IT IS ORDERED that the final progression order is amended as follows:

    1)    The court’s prior order, (Filing No. 65), is vacated.

    2)    The deadline for completing written discovery under Rules 33, 34, and 36
          of the Federal Rules of Civil Procedure is May 10, 2019.

          Motions to compel discovery under Rules 33, 34, and 36 must be filed by
          May 24, 2019.

          Note: A motion to compel, to quash, or for a disputed protective order
          shall not be filed without first contacting the chambers of the undersigned
          magistrate judge to set a conference for discussing the parties’ dispute.

    3)    The deposition deadline is July 15, 2019.

    4)    The deadline for filing motions to exclude testimony on Daubert and
          related grounds is July 22, 2019.


    May 3, 2019.

                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
